Citation Nr: 1119442	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-16 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hernia, claimed as a hiatal hernia.  

2.  Entitlement to an initial rating in excess of 30 percent for headaches and head injury.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.  

4.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and V.T., relative



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976 and from November 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2008, the Veteran testified before a Veterans Law Judge.  A transcript of that hearing has been added to the claims file.  In a January 2009 decision and remand, the issue of entitlement to service connection for a hernia was remanded to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also in the January 2009 Board action, the issues of entitlement to service connection for a cervical spine disability and for headaches were remanded for further development.  In an August 2010 rating decision, the RO granted service connection for headaches and head injury, and degenerative disc disease of the cervical spine.  Because the appellant was awarded service connection for these disabilities, these service connection issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of entitlement to increased initial ratings for headaches and other head injury residuals and degenerative disc disease of the cervical and lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had a pre-existing umbilical hernia, post-surgical repair, at the time of his entry into active military service, and this pre-existing disability did not increase in severity or become permanently worsened during active military service.  

2.  Competent evidence has not been presented that a ventral or hiatal hernia began during military service, or as the result of a disease or injury sustained therein.



CONCLUSION OF LAW

Entitlement to service connection for a hernia, claimed as a hiatal hernia, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 20); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a June 2006 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the June 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was issued prior to the September 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In October 2008, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a hernia.  The Board also finds, however, that the record, which does not reflect competent evidence showing onset of the disorder at issue during service, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking a current disability to service, as will be discussed in greater detail below.  

The Veteran submitted additional evidence to VA subsequent to the most recent supplemental statement of the case, issues in September 2010.  Review of this evidence indicates either that it is duplicative of records and assertions already received, or does not pertain to the issue being decided herein.  Therefore, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a hernia.  In his original March 2006 claim, he only specified service connection for a "rupture/hernia"; however, in a September 2010 letter, he stated his claim was for service connection for a hiatal hernia specifically.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Prior to service admission, a July 1972 letter from a private medical care group was submitted indicating that the Veteran had undergone surgical repair of a hiatal hernia at a private hospital in January 1972.  His post-operative course was unremarkable.  An August 1972 service entrance examination was negative for any abnormality of the abdomen or viscera, although on a concurrent report of medical history, the Veteran indicated a prior history of hernia/rupture.  No diagnosis or treatment of a hernia of any sort was noted in the Veteran's service treatment records during this period of service, which ended in September 1976.  

As noted above, the Veteran returned to military service in November 1977.  According to an October 1977 service entrance report of medical history, he experienced an umbilical hernia in 1972, which was surgically repaired.  No complications were noted, and a concurrent physical examination was negative for any abdominal abnormality.  No history of a hiatal hernia was noted at that time.  He was found fit for re-entry into military service.  His service treatment records are otherwise without indications of a diagnosis of or treatment for a hiatal hernia, or of any type of hernia.  Upon examination for service separation in May 1981, the Veteran was without abnormality of the abdomen or viscera.  A May 1981 chest X-ray was within normal limits.  

Private medical treatment records dated in November 2000 noted complaints of abdominal pain for the previous two years.  Gastroduodenitis was diagnosed.  

VA outpatient medical treatment records dated in March 2001 reflect complaints of upset stomach and increased gaseous feeling after eating.  Gastroesophageal reflux disease was suspected.  In November 2001, a small ventral hernia was diagnosed.  A 2002 colonoscopy was negative for abnormality, and a 2003 VA CT scan of the Veteran's abdomen was likewise negative for a hiatal hernia or similar abnormality.  Diverticulosis, however, was diagnosed.  

The Veteran underwent a private internal medicine consultation in March 2002 in conjunction with a state disability claim.  He reported a history of gastrointestinal symptoms, and Barrett's esophagus was diagnosed.  In June 2006, the Veteran submitted an August 2003 report of an upper gastrointestinal endoscopy performed at a private medical facility.  The report reflected a diagnosis of a small hiatal hernia.  

At his October 2008 personal hearing, the Veteran stated that his hiatal hernia was first diagnosed in the 1990s.  According to his testimony, he experienced stomach problems during military service, but did not seek medical treatment for these symptoms until after service separation.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a hernia, claimed as a hiatal hernia.  Although the Veteran has specified that he seeking service connection for a hiatal hernia, the Board will construe the claim broadly, to include any type of hernia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted at service entrance, an umbilical hernia was diagnosed prior to service entrance in 1972.  According to pre-service private medical records, this umbilical hernia was a congenital defect which underwent surgical repair in January 1972 at a private hospital.  This operation was without complications, and although his umbilical hernia repair was noted on service entrance in both October 1972 and October 1977, no residuals were noted at that time.  

Because the Veteran's umbilical hernia repair was noted on service entrance, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.  Additionally, service connection for an umbilical hernia based on aggravation of this disability during military service is not warranted, as the record does not demonstrate, and the Veteran does not contend, aggravation of his umbilical hernia during either service period.  No competent evidence has been presented indicating diagnosis or treatment of an umbilical hernia disability during or following any period of military service.  By the Veteran's own admission, his service connection claim is for a hiatal hernia.  

The Veteran's service treatment records are likewise negative for any diagnosis or treatment of a hiatal or ventral hernia during military service.  According to the Veteran's October 2008 personal hearing testimony, although he experienced gastrointestinal complaints during military service, he did not seek treatment for these symptoms during his service periods.  Notably, a ventral hernia was first diagnosed in November 2001, and a hiatal hernia in August 2003, both diagnoses coming 20 years or more after service separation.  Such a lengthy period without evidence of pertinent diagnosis or treatment may be considered as evidence weighing against a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in or aggravated by service and resulted in any chronic or persistent disability).  Nor has the Veteran presented competent evidence that a current hernia began during military service or as the result of a disease or injury incurred therein.  In the absence of such evidence, service connection for a ventral or hiatal hernia must be denied.  

The Veteran himself alleges his hiatal hernia began during military service or as a result of a disease incurred therein, when he purportedly first experienced gastrointestinal pain and related symptoms.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Gastrointestinal disorders are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Although the Veteran is certainly competent to state he experienced gastrointestinal pain and related symptoms during military service, he is not qualified to state he experienced onset of any type of hernia at that time.  

In conclusion, the preponderance of the evidence is against the award of service connection for a hernia, claimed as a hiatal hernia, as such a disability did not manifest during military service or for many years thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a hernia, claimed as a hiatal hernia, is denied.  


REMAND

As noted in the introduction, service connection was granted for headaches and a head injury and for degenerative disc disease of the cervical and lumbosacral spine within an August 2010 rating decision.  He subsequently filed a September 2010 written statement in which he described the August 2010 rating decision as "unacceptable" and contested the disability ratings assigned his service-connected disabilities.  

The Board finds this statement, filed within a year of the August 2010 rating decision and making clear reference to it, constitutes a timely notice of disagreement.  The RO has, however, yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a statement of the case on the issues of entitlement to increased initial ratings for headaches and a head injury, and for degenerative disc disease of the cervical and lumbosacral spine.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


